DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a player” (lines 3-4 and 9).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “a player” a second time makes it unclear whether the two instances of “a player” refer to the same claim element or different claim elements.  Independent claim 15 recites similar language and is similarly rejected.  Dependent claims 2-7 and 16-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 7 recites “all collected personal information” (line 2).  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 recites similar language and is similarly rejected.  Appropriate correction is required.
Claim 7 recites “all collected personal information” (line 2).  Claim 1, upon which claim 7 depends, recites 
prompting the player to provide personal information …; 
receiving the personal information …; 
encrypting the personal information; 
storing the personal information …, 
assigning the personal information…; 
sending the personal information …; 
verifying that the personal information …; 
separating the authenticated personal information …;
While claim 7 recites “all collected information”, there is no mention of collecting information.  Furthermore, it is unclear what is meant by “all” since the only reference to personal information is recited in claim 1.  If applicant intends to refer to the personal information “prompt[d]”, “receiv[ed]”, “encrypt[ed]”, “stor[ed]”, “assign[ed]”, “sen[t]”, “verif[ied]”, and “separate[d]” in claim 1, then the limitation should be amended recite “the personal information” rather than “all collected information”.  If applicant intends “all collected information” to refer to something in addition to the “personal information” recited in claim 1, then this should be clearly recited in the claims.  Claim 14 recites similar language and is similarly rejected.  Appropriate correction is required.
Claim 8 recites “a system server” (line 2) and “a server” (line 15).  Using a specific term (i.e., “a system server”) and a generic term (i.e. “a server”) creates confusion since it is not clear whether the “server” is the same or different than the “system server”.  Dependent claims 9-14 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 8 recites “a player device ” (lines 3 and 5).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “a player device” a second time makes it unclear whether the two instances of “a player device” refer to the same claim element or different claim elements.  Independent claim 15 recites similar language and is similarly rejected.  Dependent claims 9-14 and 16-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.

Prior Art Made of Record
There are no prior art rejections against claims 1-20.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Andrade, US 2016/0283941 A1 (hereinafter Andrade) discloses a personal/client identification and verification process, pseudonymous system and transaction network for monitoring and restricting transactions of cryptography-based electronic money (Andrade [Abstract]).  
Cristofaro, US 2014/0089049 A1 (hereinafter Cristofaro) discloses an account creator that receives information from devices to create new accounts (Cristofaro [0029]).  When creating a new account, the account creator may create a cryptographic hash based on user information, or the value may be generated by the application executing on the client device to avoid conveying such information to the system (Cristofaro [0029]).  
Katz et al., US 2014/0295956 A1 (hereinafter Katz) discloses a central account management system (CAMS) configured for generating a user profile, and implementing the user profile to determine whether certain user behaviors should be permitted. In certain implementations, systems of the subject technology can be configured for receiving a plurality of user information items via a network, generating a first profile based on the plurality of user information items, receiving a request for the first user, and evaluating the request using the first profile to determine if the request should be granted.
Kumar, US 2018/0315027 A1 (hereinafter Kuma) discloses a first device comprising:  at least a display to show encrypted data on the display, an input mechanism to input data that is used by the executable code, a camera to scan the display of a second device or a communication link to the second device to exchange messages with a central controller and a second device; a storage device able to store the encrypted data associated with a first client application wherein encrypted data comprises account ledger information for the first user identifier associated with the first client application, cryptographic keys assigned to the first client application and received from the central controller, cryptographic keys received from a plurality of devices, a pair of shared public and private cryptographic keys sent by the central controller and a plurality of transactions associated with the first client application; a processor; a data storage device able to store local repositories for the account information and the transaction information; and a memory able to store executable code, wherein the executable code when executed by said processor, decrypts the encrypted messages comprising information elements and a hash value of those information elements received from a sender device, the sender device being the central controller or a second device, retrieves the information elements and the hash value of said information elements, validates the digital signature of the sender by validating the hash value of the received information, decrypts the local storage using the private key of the first client application, retrieves the current account balance from the account ledger and unsettled transactions information for the first user identifier, calculates a new account balance from the information elements contained within the received information and the information retrieved from the local storage, accepts the transaction contained in the received message or rejects the transaction contained in the received message, updates the new account balance in the account ledger and stores the received transaction information in the local storage and encrypts the local storage using the private key of the first client application; wherein the device creates a message comprising the transaction response elements, a hash value of the transaction response elements and a digital signature computed on the hash value using the private key of the first client application, encrypts the message using the public cryptographic key and sends the encrypted response message to the central controller or the second device; wherein the device stores unsettled transactions in the local repository; wherein the device connects to the central controller to synchronize local account repository and local transactions repository and settles the unsettled transactions (Kumar [Claim 1]).
Sokolov et al., US 9,749,299 B1 (hereinafter Sokolov) discloses a computer-implemented method for image-based encryption of cloud data including (1) identifying a user account for a cloud data store, wherein the cloud data store stores at least one secret to be secured by encryption on behalf of the user account, (2) receiving an image file to be used at least in part to generate a cryptographic element to be used for encrypting the secret, the cryptographic element capable of being re-created when the image file is provided again at a later time, (3) using at least one cryptographic function, generating the cryptographic element based at least in part on the image file, and (4) securing the secret by encrypting the secret using the cryptographic element (Sokolov [Abstract]).
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention for at least the reasons stated above.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WERNER G GARNER/            Primary Examiner, Art Unit 3715